Citation Nr: 1637263	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs (VA) medical treatment, including heart surgery in January 1996. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970 and November 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. The Board subsequently denied the Veteran's claim in a December 2014 decision. The United States Court of Appeals for Veterans Claims (CAVC) then remanded this claim back to the Board in January 2016 to allow for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent, probative evidence of record does not demonstrate the existence of an additional disability, to include staph infection or the residuals thereof, as a result of hospital care or medical or surgical treatment furnished by VA in connection with the Veteran's January 1996 heart surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151  for staph infection residuals as a result of VA medical treatment in connection with the Veteran's January 1996 heart surgery have not been met. 38 U.S.C.A. § 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated November 2010 and December 2010, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA and private treatment records, and VA examination reports and addendum opinions dated March 2011, December 2011, February 2014, August 2014, and May 2016. The accompanying reports reflect that the VA examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions proffered. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was most recently remanded by the Board in March 2016. At that time, the RO was instructed to obtain any additional private treatment records not yet associated with the claims file; obtain VA treatment records from March 2014 to the present; schedule the Veteran for a new VA examination, during which the VA examiner was to respond to several specific inquiries; readjudicate the claim on appeal; and issue a Supplemental Statement of the Case (SSOC) if the benefit sought remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran has not identified additional private treatment records to be obtained, and the claims file now contains VA treatment records through April 2016. Further, the Veteran underwent VA examination in May 2016, during which the VA examiner explicitly responded to the inquiries posed by the Board in its March 2016 remand directives. A subsequent SSOC was issued in May 2016, and the claim has since been returned to the Board for readjudication. 

As such, the Board finds that there has been substantial compliance with its March 2016 remand directives.    

Legal Criteria

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's own willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (1) Carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (2015).

Regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The additional disability or death must not have been due to the failure to follow medical instructions. 38 C.F.R. § 3.361 (2015).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped. 38 C.F.R. § 3.361(b) (2015). To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2015).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the veteran's additional disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)  & (d)(1) (2015). Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b). 38 C.F.R. § 3.361(d)(1)(ii) (2015).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter. 38 C.F.R. § 3.361(d)(2) (2015).

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  

Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the evidence of record establishes that the Veteran underwent coronary artery bypass graft of three arteries in January 1996. This procedure was conducted at the VA medical center located in Minneapolis, Minnesota. Shortly thereafter, the Veteran returned to the medical center with complaints of ongoing chest pain. Upon examination, the Veteran was diagnosed with staph aureus infection at the surgical site and treated with antibiotics. In May 1996, the infection returned and was again treated with antibiotics. In July 1996, a catheter was placed at the surgical site under the sternum due to ongoing infection. The Veteran was then treated with two separate antibiotics for the following six months. During an August 1997 examination, the Veteran was noted to be doing well. 

The Veteran contends that he has suffered from chronic and ongoing staph infections proximately caused by the January 1996 heart surgery since that time.

However, the Board finds that the probative, competent evidence of record does not indicate the existence of the Veteran's claimed additional disability. In making this determination, the Board is guided by the opinions of several VA examiners. 

The Veteran underwent VA skin examination in March 2011. Although the examiner did not provide a current diagnosis at that time, the Veteran's history of status post secondary sternal wound infection, dated 1996, was noted. 

The Veteran underwent subsequent VA infectious diseases examination in February 2014. At that time, the VA examiner noted the Veteran's history of prior post-operative sternal wound infection, dated 1996. This disability was classified as inactive, with no symptoms attributable to the disability and residuals limited to a chest scar and additional notations of other skin areas. No current skin infections were present at that time. As such, the VA examiner opined that there was no clinical evidence that the Veteran has had an active staph infection since the filing of his claim in October 2010.  

The Veteran later underwent VA infectious diseases examination in August 2014. Upon review of the Veteran's claims file, the VA examiner opined that there was no evidence that the Veteran had a staph infection since the date of his application for benefits in October 2010. In doing so, the examiner noted that even though the Veteran had been placed on various antibiotics, it was done prophylactically to prevent potential problems. Further, none of Veteran's visits showed any evidence of staph infection. The examiner articulated that staph usually manifests itself with purulent drainage and formation of abscesses, and that there was no evidence of staph infections and no evidence that the Veteran has had active staph infections upon examination. Instead, the Veteran had two nasal swabs test negative for MRSA (staph infections) and also had a normal blood culture. As such, the examiner additionally concluded that the Veteran did not have any other diagnoses or ongoing disability as a result of a post operative wound infection after his heart surgery in 1996. 

The Veteran most recently underwent VA infectious diseases examination in May 2016. Upon review of the Veteran's claims file, the VA examiner opined that the Veteran did not have a staph infection, or the residuals thereof, since the filing of his claim in October 2010. In doing so, the examiner noted that the Veteran's 1996 sternotomy infection was treated and resolved without residuals. The Veteran did not have any confirmed infections due to staph since the filing of his claim. Further, the Veteran has had at least two diagnosed skin conditions-nummular eczema and herpes zoster-which are unrelated to staph infections, and that could cause the symptoms identified by the Veteran, to include weeping and crusting lesions of the skin. 

The Board affords significant probative value to the VA examiners' opinions regarding the non-existence of the Veteran's claimed additional disability. The examiners undertook exhaustive reviews of the Veteran's entire medical history, and properly accounted for the full realm of dermatologic symptoms experienced by the Veteran since his January 1996 surgery. In doing so, four VA examiners have declined to assert the existence of the Veteran's claimed additional disability, and have instead attributed his reported symptoms to dermatologic conditions unrelated to his January 1996 heart surgery. As such, the examiners have provided clear and detailed rationales that engage a full understanding of the Veteran's medical history, and are thus of significant probative value. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").
In undertaking its analysis, the Board does not disregard the Veteran's assertions that he has suffered from chronic and ongoing staph infections since his January 1996 heart surgery. On numerous occasions, including in January 2011 and February 2012, the Veteran has reported weepy lesions, rashes, and blisters on his body. A veteran is competent to report that which he perceives through his senses, including the existence of such symptoms as these. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to diagnose his dermatologic disabilities or to provide an opinion regarding the etiology thereof. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (noting where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Board finds the Veteran's testimony regarding symptomatology to be competent, but defers to the VA examiners' assessments regarding a medical diagnosis and related etiology. 

Similarly, the Board acknowledges an April 2012 treatment letter, wherein a private physician noted that the Veteran presented with colonization with staphylococcus aurous, venous stasis, and probable eczema of his calf. However, the Board notes a distinction drawn by the May 2016 VA examiner, who articulates that "colonized" refers to bacteria living in or on an individual, but not doing any harm. As such, colonization is distinctly different from "infection," which is the process of bacteria or viruses invading the body or making someone ill or diseased. Staph aureus, the most common cause of infection caused by staph, also colonizes and is reportedly carried by 20 to 30 percent of humans at any given time. As such, the April 2012 physician's assertion that the Veteran is colonized does not indicate that the Veteran has a residual or current infection due to staph. See Nieves-Rodriguez v. Peake, 22 Vet. App. at 230. 

Further, the April 2012 physician seemingly attributed the Veteran's dermatologic symptoms to a diagnosis other than staph infection, by noting that the Veteran experienced recurrent episodes of cellulites in the left calf that were frequently treated with antibiotics. The physician additionally observed that the Veteran showed no signs or symptoms suggestive of an active infectious process at that time. 

Accordingly, the Board finds that the competent, probative evidence of record does not establish the existence of the Veteran's claimed additional disability. As such, the Board is not required to address the question of VA's negligence, carelessness, lack of skill, error of judgment, or similar instance of fault in this case, nor must it address the unforeseeability prong, as there is no additional disability present.

Nevertheless, the Board acknowledges that the claims file contains one limited opinion on this matter. Specifically, the March 2011 VA examiner concluded that the Veteran's January 1996 treatment was not careless or negligent in any way. In drawing this conclusion, the examiner noted that the Veteran had access to numerous VA medical services and access to people with the proper skill, and that his medical issues were managed in an expedient and professional manner. As such, the examiner saw no evidence of error in judgment or fault in any of the VA medical providers. Instead, the examiner noted that the Veteran's surgeon was meticulous in performing the surgery, and that the procedure went well. Once the Veteran's infection of the sternal wound was discovered, the patient was treated expediently and appropriately, with surgical debridement, drainage tubes, and proper antibiotics. With recurrence in the first year, the Veteran was treated in a very adequate and expedient manner. Further, the examiner notes that the Veteran signed an informed consent form prior to the surgery, and that the Veteran's repeated reports of dissatisfaction with pain control in no way indicated mistreatment by medical personnel. In December 2011 and upon receipt of additional medical records, the VA examiner affirmed his earlier assessment of the Veteran's VA medical care, asserting that it was not careless or negligent, that proper skill and judgment was undertaken, and that treatment was performed in a timely and appropriate manner. Id.  

Accordingly, the Board must deny the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability  as a result of VA treatment. The competent evidence of record does not demonstrate the existence of the Veteran's claimed additional disability. Even if such an additional disability did exist, the competent evidence of record indicates no negligence or carelessness on the part of VA. See 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.102, 3.361. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of VA medical treatment, including heart surgery in January 1996, is denied. 






____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


